lee, elmer edward v. state                                          




NO. 12-02-00337-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



CHADWICK L. ARPS,§
	APPEAL FROM THE 114TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
	This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
aggravated sexual assault.  Punishment was assessed at ten years of imprisonment, and sentence was
imposed on August 29, 2002.  Texas Rule of Appellate Procedure 26.2 provides that an appeal is
perfected when notice of appeal is filed within thirty days after the day sentence is imposed or
suspended in open court unless a motion for new trial is timely filed.  Where a timely motion for new
trial has been filed, notice of appeal shall be filed within ninety days after the sentence is imposed
or suspended in open court.  Id.  Since Appellant did not file a motion for new trial, his notice of
appeal was due to have been filed on or before September 30, 2002.  However, Appellant did not file
his notice of appeal until October 31, 2002.  Moreover, Appellant did not file a timely motion for
extension of time to file his notice of appeal as authorized by Texas Rule of Appellate Procedure
26.3.  
	On November 21, 2002, this court notified Appellant pursuant to Rule 26.2 and 37.2, that
the clerk's record did not show the jurisdiction of this court, and it gave him ten days to correct the
defect.  The deadline for responding to this court's notice expired on December 2, 2002.  As of
December 4, 2002, Appellant has been unable to demonstrate the jurisdiction of this court.  Because
this court has no authority to allow the late filing of a notice of appeal except as provided by Rule
26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998). 
	The appeal is dismissed for want of jurisdiction.

Opinion delivered December 11, 2002. 
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.

























(DO NOT PUBLISH)








COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


DECEMBER 11, 2002


NO. 12-02-00337-CR


CHADWICK L. ARPS,

Appellant

V.

THE STATE OF TEXAS,

Appellee





  Appeal from the 114th Judicial District Court
  of Smith County, Texas. (Tr.Ct.No. 114-1150-01)








			THIS CAUSE came on to be heard on the transcript of the record; and the
same being inspected, it is the opinion of the Court that this Court is without jurisdiction of the
appeal, and that the appeal should be dismissed.

			It is therefore ORDERED, ADJUDGED and DECREED by the Court that this
appeal be, and the same is, hereby Dismissed For Want of Jurisdiction, and that this decision
be certified to the court below for observance.
			By per curiam opinion.
 Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.





THE STATE OF TEXAS

M A N D A T E

TO THE 114TH JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS:

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 11th
day of December, 2002, the cause upon appeal to revise or reverse your judgment between

CHADWICK L. ARPS, Appellant


NO. 12-02-00337-CR and Tr. Ct. Case Number 114-1150-01


Opinion by Per Curiam.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:
	THIS CAUSE came on to be heard on the transcript of the record; and the same being
inspected, it is the opinion of the Court that this Court is without jurisdiction of the appeal, and that
the appeal should be dismissed.

	It is therefore ORDERED, ADJUDGED and DECREED by the Court that this appeal be, and
the same is, hereby Dismissed For Want of Jurisdiction, and that this decision be certified to
the court below for observance.

 WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk